EXAMINER’S AMENDMENT

Applicant’s amendment filed on 14 July 2020 is acknowledged and entered.  Following the amendment, claims 1 and 37 are amended.    
Currently, claims 1-40 are pending.   

Withdrawal of Objections and Rejections:
The nonstatutory obviousness-type double patenting rejection of claims 1, 2, 7, 9, 10, 12-17, 19-33 and 37-40 as being unpatentable over claims 1-14 of U.S. Patent No. 9,717,791, in view of Di Padova et al. (WO 2006/013107, 2/9/2006) is withdrawn in view of the terminal disclaimer filed on 7/31/2022.
The nonstatutory obviousness-type double patenting rejection of claims 1, 2, 7, 9, 10, 12-17, 19-33 and 37-40 as being unpatentable over claims 1-33 of U.S. Patent No. 10,583,190, in view of Di Padova et al. (WO 2006/013107, 2/9/2006) is withdrawn in view of the terminal disclaimer filed on 7/31/2022.  

Interview Summary 
See attached PTO-413.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 6/30/2022 and 4/9/2020 are acknowledged and have been considered.  A signed copy is attached hereto.

Rejoinder of Claims
Claims 1 and 2 are generic and allowable. The dependent claims 3-6, 8, 11, 18 and 34-36, directed to non-elected species, have all the limitations of the allowable generic claims. Pursuant to the procedures set forth in MPEP §821.04(a), the species election requirements as set forth in the Office action mailed on 8/10/2021 are hereby withdrawn, and claims 3-6, 8, 11, 18 and 34-36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Goetz on 18 August 2022.
The application has been amended as follows: 
Claims 22-24 have been canceled.
Claim 1: the content has been replaced by the following:
-- 1. A method of treating psoriasis, comprising subcutaneously administering to a patient in need thereof a dose of about 150 mg - about 300 mg of an IL-17 antibody weekly during week 0, 1, 2, 3, and 4, and then bimonthly (twice a month) thereafter, wherein the IL-17 antibody comprises: 
i) an immunoglobulin heavy chain variable (VH) domain comprising the amino acid sequence set forth as SEQ ID NO:8, and an immunoglobulin light chain variable (VL) domain comprising the amino acid sequence set forth as SEQ ID NO:10; 
ii) an immunoglobulin VH domain comprising the hypervariable regions comprising the amino acid sequences set forth as SEQ ID NO:1, SEQ ID NO:2, and SEQ ID NO:3, respectively; and an immunoglobulin VL domain comprising the hypervariable regions comprising the amino acid sequences set forth as SEQ ID NO:4, SEQ ID NO:5 and SEQ ID NO:6, respectively; or 
iii) an immunoglobulin VH domain comprising the hypervariable regions comprising the amino acid sequences set forth as SEQ ID NO:11, SEQ ID NO:12 and SEQ ID NO:13, respectively; and an immunoglobulin VL domain comprising the hypervariable regions comprising the amino acid sequences set forth as SEQ ID NO:4, SEQ ID NO:5 and SEQ ID NO:6, respectively. --
Claim 21: line 2, “about 60-about 80%" has been replaced by -- about 60 - about 80% --.
Claim 37: line 6, “(every two weeks)" has been replaced by -- (twice a month) --.
Claim 39: line 3, -- (twice a month) -- has been added after “bimonthly”.

Conclusion:
Claims 1-21 and 25-40 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/18/20